In re Tolbert, Lionel; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW97 0181; Parish of East Baton Rouge, 19th Judicial District Court, Div. “K”, No. 9-78-341.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed via certified mail on May 1, 1996. The district court is ordered to provide this Court with a copy of its judgment.
KNOLL, J., not on panel.